Order entered July 5, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00842-CR

                           SAHISHNU SHANMUGAM, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Collin County, Texas
                           Trial Court Cause No. 005-83471-2012

                                           ORDER
       We GRANT the Collin County Court at Law Clerk’s Office’s July 2, 2013 request for an

extension of time to file the clerk’s record. Additionally, our records show the reporter’s record

has not been timely filed. We EXTEND the time to file the clerk’s and reporter’s records until

THIRTY DAYS from the date of this order.

                                                      /s/   LANA MYERS
                                                            JUSTICE